Order filed July 22, 2016




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-15-00501-CR
                                 ____________

                 MARCOS DANIEL JIMENEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 10th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 13CR1173

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 1A and
State’s Exhibit 31.

      The exhibit clerk of the 10th District Court is directed to deliver to the Clerk
of this court the original of State’s Exhibit 1A and State’s Exhibit 31, on or before
August 5, 2016. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 1A and State’s Exhibit 31, to the clerk of the 10th District Court.



                                              PER CURIAM